DETAILED ACTION
This action is in response to an amendment filed on August 5, 2022 for the application of Grunwald et al., for a “Switching between fault response models in a storage system” filed on April 20, 2021, which is a continuation of U.S. Application No. 16050382, filed on July 31, 2018, now U.S. Patent No.10992598. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the application.
 Claims 1-2, 7-9, and 14-16 have been amended.
Claims 1-20 are rejected under nonstatutory double patenting rejection.
Claims 2, 6, 9, 13, 16, and 20 are rejected under 35 USC § 112. 

Claims 1, 6, 8, 15, and 20 are rejected under 35 USC § 102.

Claims 2-5, 7, 9-14, and 16-19 are objected to while containing allowable matter.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10992598. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since claims 1-20 of U.S. Patent No. 10992598 contain every element of claims 1-20 of the instant application. Therefore, claims 1-20 of the instant application are anticipated by claims 1-20 of U.S. Patent No. 10992598.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11128578. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since claims 1-20 of U.S. Patent No. 11128578 contain every element of claims 1-20 of the instant application. Therefore, claims 1-20 of the instant application are anticipated by claims 1-20 of U.S. Patent No. 11128578.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/472901. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the copending application and is covered by the copending application since claims 1-20 of copending Application No. 17/472901 contain every element of claims 1-20 of the instant application and as such anticipate claims 1-20 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 6, 9, 13, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2, 6, 9, 13, 16, and 20, line 1, recites the limitation “the alternative”. There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 6, 8, 15, and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Dalton (U.S. Patent No. 9460183). 

As per claims 1, 8, and 15, Dalton discloses a method/system/apparatus (col. 16, lines 10-13) comprising a computer processor and a computer memory (Fig. 1) comprising: 
determining, among one or more of a plurality of storage systems configured for synchronous replication of a dataset (col. 3, lines 32-35, “synchronous state replication, which permits safe failover of even legacy applications that write to a local hard disk”) and configured to use a first fault response model that is based on requesting mediation (col. 8, lines 54-58, “The master Supervises the cluster by processing all requests, in particular those that update any state in the cluster (e.g., any requests that include a write). The master processes, commits and broadcasts to the remainder of the cluster to ensure agreement on how the requests are handled.”), a change in availability of a mediation service (col. 12, lines 43-45, “The failure may be due to lost connection between current master 118a and LAN 116, intentional disconnection or a malfunction including unreliability or unusability”), from which the one or more of the plurality of storage systems request mediation (col. 8, lines 54-58, “The master Supervises the cluster by processing all requests, in particular those that update any state in the cluster (e.g., any requests that include a write). The master processes, commits and broadcasts to the remainder of the cluster to ensure agreement on how the requests are handled.”) in response to a fault (col. 4, line 34 through col. 5, line 57, “a failure of current master will trigger failover”); and
responsive to determining the change in availability of the mediation service (col. 5, lines 17-19, “When a failure of the current master occurs, it triggers failover to a new master, which is issued a new time-limited lease.”), communicating, among the plurality of storage systems a second fault response model that is not based on requesting mediation (col. 4, line 34 through col. 5, line 57). The selection of a new master, which is not currently processing requests is interpreted as a second fault response model that is not based on requesting mediation.

As per claims 6 and 20, Dalton discloses the alternative to the mediation service is selected based on network latency between hosts and storage systems (col. 11, lines 8-13, “Changing environmental factors, as well as variable processor load”) and (col. 12, lines 43-45, “The failure may be due to lost connection between current master 118a and LAN 116, intentional disconnection or a malfunction including unreliability or unusability”).
Allowable Subject Matter
Claims 2-5, 7, 9-14, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the double patenting rejection.
Reasons for allowance
The following is an examiner's statement of reasons for allowance: 
Claims 1-20 are rejected under a nonstatutory statutory type double patenting rejection as claiming the same invention as that of claims 1-20 of the parent application No. 16050382, filed on July 31, 2018, now U.S. Patent No.10992598, which were allowed in an office action mailed on December 31, 2020. Claims 1-20 would be allowable if rewritten overcome the double patenting rejection and to include all of the limitations of the above objected claims.
Response to Arguments
Applicant's arguments filed on August 5, 2022 have been fully considered but they are not persuasive.
As per claims 1, 8, and 15 applicant argues that Dalton fails to teach the claimed limitation of “responsive to determining the change in availability of the mediation service, communicating, among the plurality of storage systems, a second fault response model that is not based on requesting mediation.” 
The Examiner respectfully disagrees and would like to point out to applicant’s specifications (Figures 9-11), where fault response models are equated to a mediator service and an alternate mediator service.
Note col. 8, lines 54-58, wherein Dalton discloses “The master supervises the cluster by processing all requests, in particular those that update any state in the cluster (e.g., any requests that include a write). The master processes, commits and broadcasts to the remainder of the cluster to ensure agreement on how the requests are handled.”
Dalton’s master is an example of the mediator service/fault response model.
Further note col. 9, lines 9-10, wherein Dalton discloses “Should a current master fail, then a new master should be elected from among eligible machines.”
Dalton’s new master is an example of an alternate mediator service/second fault response. Dalton’s current master processes all the requests. In case of failure of the current master, a new master is selected. The selection of a new master, which is not currently processing requests reads on a second fault response model that is not based on requesting mediation.
In light of the applicant's specification regarding fault response models being equal to a mediator service and an alternate mediator service, selection of a new master, which is not currently processing requests as disclosed by Dalton reads on the above limitation as recited in claim 1. As per claims 8 and 15, same reasons as claim 1 apply.  
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1 .136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113